Citation Nr: 0616625	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  05-05 438	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New Hampshire State Appellants 
Council


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The appellant had Naval Reserve service from March 1955 
through March 1963 and active duty for training (ACDUTRA) 
from May 4, 1958 through May 17, 1958. 

This matter is before the Board of Appellants' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Appellants Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDING OF FACT

The appellant's current hearing loss was not incurred in 
service, nor was it related to any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 101(24), 1131 West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the appellant's claim, 
the RO mailed the appellant a letter in August 2003 that 
provided the notice required under the VCAA and the 
implementing regulation.  The RO notified the appellant of 
its duty to assist him in obtaining pertinent evidence and 
medical records to support the appellant's claim as well as 
requested that the appellant submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the appellant as to what the evidence must show to 
establish entitlement.  The RO also requested that the 
appellant identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  Therefore, the Board believes that 
the appellant was on notice of the fact that he should submit 
any pertinent evidence in his possession.

The Board further notes that the appellant's service medical 
records have been obtained.  In addition, the appellant's 
private and VA audiological reports have been obtained.  The 
appellant has not identified any outstanding evidence that 
could be obtained to substantiate his claim and the Board is 
similarly unaware of any such evidence.  Therefore, the Board 
is satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

Where a appellant served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
a disease or disability becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease or disability during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
This provision of law does not apply as the veteran does not 
have 90 days of active military service.  The National 
Personnel Record Center reports that the veteran served in 
the Navy Reserves from Mach 1958 to March 1963 and that the 
veteran had no active duty other than for training purposes 
from May 4, 1958 to May 17, 1958.

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2005).


History and Analysis

The appellant contends that his current bilateral hearing 
loss was incurred as a result of his work as a communications 
technician, during which time he had a short wave radio in 
his ear which emitted high pitched and high volume noise.

Review of the service reserve medical records does not reveal 
any complaints of, or treatment for, hearing loss or any ear 
disorder.  The appellant's entrance examination, dated March 
1955, and an examination dated February 1960, noted normal 
examinations using the whisper and spoken voice tests.  The 
appellant did not have a discharge examination.    

Audiological examinations conducted by private audiologists, 
dated January 2002 and December 2002, and an audiological 
examination at a VA medical center, dated June 2003, show 
that the appellant currently experiences bilateral hearing 
loss.  The appellant's January 2002 audiological examination 
revealed thresholds of 40 decibels or greater at 4000 Hertz, 
bilaterally.  The appellant's December 2002 examination 
revealed thresholds of 40 decibels or greater at 3000 and 
4000 Hertz, bilaterally.  The examiner noted a moderate to 
severe sensorineural hearing loss at frequencies higher than 
2000 Hertz.  

The appellant's June 2003 examination showed thresholds of 40 
decibels or greater at frequencies of 3000 and 4000 Hertz in 
the right ear and thresholds of 40 decibels or greater at 
4000 Hertz in his left ear.  The examiner indicated that the 
appellant experienced mild to moderately severe hearing loss 
from 3000 Hertz to 8000 Hertz, bilaterally, with excellent 
discrimination.  The examiner also noted that the appellant 
reported a history of some noise exposure while working in a 
naval ship yard during his time in the Naval Reserves.  The 
appellant also reported wearing his ear protection when 
required.  The examining physician recommended that the 
appellant make a claim for service connection for bilateral 
hearing loss.  

While the appellant meets the requirements for disability due 
to impaired hearing under 38 C.F.R. § 3.385 and thus, clearly 
has current, bilateral hearing loss disability, there is no 
indication that his hearing loss is the result of the 
veteran's two week period of ACDUTRA from May 4, 1958 to May 
17, 1958.  There is no evidence in the service medical 
records that the appellant complained of, or was treated for 
hearing loss.  Hearing loss was first documented during the 
appellant's January 2002 audiological examination.  
Additionally, the appellant indicated on his initial 
application for benefits that his disability began around 
1990, nearly 17 year after the appellant's discharge from the 
reserves.  

The appellants own assertions are the only evidence 
indicating that his hearing loss is due to service.  However, 
as a lay person, the appellant lacks the capacity to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Furthermore, none of the 
audiologists, either private or VA, have indicated that the 
appellant's current hearing loss is related to his two weeks 
of ACDUTRA.

Since there is no evidence showing that the veteran incurred 
hearing loss during his two weeks of ACDUTRA from May 4, 1958 
to May 17, 1958, the Board must find that the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
K. Osborne
Appellants Law Judge, Board of Appellants' Appeals




 Department of Appellants Affairs


